IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0923
                                Filed July 9, 2015

DARRYL WASHINGTON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Des Moines County, Nancy S.

Tabor, Judge.



      An applicant appeals the summary dismissal of his application for

postconviction relief. AFFIRMED.



      William R. Monroe of the Law Office of William Monroe, Burlington, for

appellant.

      Darryl Washington, Fort Madison, appellant pro se.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Bridget A.

Chambers, Assistant Attorneys General, Patrick C. Jackson, County Attorney,

and Amy Beavers, Assistant County Attorney, for appellee.



      Considered by Vogel, P.J., Mullins, J., and Goodhue, S.J.*         Tabor, J.,

takes no part.

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2



MULLINS, J.

        Washington’s second postconviction application was summarily dismissed

for exceeding the statute of limitations, as mandated by Iowa Code section 822.3

(2011). Washington appeals from the summary dismissal on two theories. First,

Washington claims he received ineffective assistance of counsel in his first

postconviction-relief case and ineffective assistance of counsel claims do not

need to be preserved for review. Second, he claims the trial information he was

charged under was defective because it was not specific enough to advise him

what provisions of Iowa Code section 707.2 (2005) he was accused of violating.

Washington claims because of this flaw, the district court that convicted him

lacked subject matter jurisdiction. Washington argues his appeal is not time

barred because issues of subject matter jurisdiction can always be raised. The

State asserts the postconviction court correctly granted the State’s summary

dismissal because of the three-year statute of limitations on postconviction relief.

        Washington was found guilty of murder in the first degree and sentenced

to life in prison without parole in 2006. Washington appealed, and the Iowa

Court of Appeals affirmed his conviction and sentence. State v. Washington, No.

06-0908, 2007 WL 2710826, at *1 (Iowa Ct. App. Sept. 19, 2007). The Iowa

Supreme Court denied further review. Procedendo was issued on November 20,

2007.

        Washington filed a pro-se application for postconviction relief, but his

petition was denied.     Washington appealed, and the appeal was denied.

Washington v. State, No. 11-0583, 2012 WL 4513867, at *3 (Iowa Ct. App. Oct.
                                           3



3, 2012). Washington filed this second postconviction-relief application in 2013.

The district court dismissed Washington’s postconviction application, and

Washington filed a pro se Iowa Rule of Civil Procedure 1.904(2) motion, which

the court denied. This appeal followed.1

       An appeal from a denial of an application for postconviction relief,

including a summary dismissal, is reviewed for corrections of errors at law.

Castro v. State, 795 N.W.2d 789, 792 (Iowa 2011). Ineffective-assistance-of-

counsel claims are constitutional claims and, as such, are reviewed de novo. Id.

       A postconviction court may grant a summary disposition “when it appears

from the pleadings, depositions, answers to interrogatories, and admissions and

agreements of fact, together with any affidavits submitted, that there is no

genuine issue of material fact and the moving party is entitled to judgment as a

matter of law.” Iowa Code § 822.6 (2011); see also Iowa R. Civ. P. 1.981(3).

       Applications for postconviction relief “must be filed within three years from

the date the conviction or decision is final or, in the event of an appeal, from the

date the writ of procedendo is issued.” Iowa Code § 822.3. “However, this

limitation does not apply to a ground of fact or law that could not have been

raised within the applicable time period.” Id.; see also State v. Edman, 444

N.W.2d 103, 105 (Iowa Ct. App. 1989).



1
  The State argues this appeal is untimely because it was not filed within thirty days of
the district court’s summary dismissal. The district court dismissed Washington’s
application on April 22, 2014, and this appeal was filed on June 3, 2014. Although the
appeal was filed within thirty days of the denial of the rule 1.904(2) motion, the State
argues Washington’s motion did not toll the thirty days because it raised a purely legal
issue. We choose to reach the merits of this appeal without deciding whether the appeal
is timely.
                                          4



         The Iowa Supreme Court issued procedendo on Washington’s direct

appeal on November 20, 2007, and therefore, the postconviction-relief statute of

limitations expired on November 20, 2010.        The current postconviction-relief

application was filed February 6, 2013, more than two years after the statute of

limitations had expired.    Thus, Washington’s application is untimely unless it

comes within the exception for claims based on “a ground of fact or law that

could not have been raised within the applicable time period.” See Iowa Code

§ 822.3. Washington has two arguments as to why the statute of limitations

should not apply to him.

         First, Washington asserts ineffective-assistance-of-counsel claims are not

bound by traditional error-preservation rules and his action should not be barred

by the statute of limitations because he is claiming ineffective assistance of

counsel. Ineffective assistance of counsel does not excuse a failure to comply

with the statute of limitations.   State v. Wilkins, 522 N.W.2d 822, 824 (Iowa

1994).     The court in Wilkins adopted the above approach in the interest of

promoting the legislative intent of section 822.3, to “conserve judicial resources,

promote substantive goals of the criminal law, foster rehabilitation, and restore a

sense of repose in our system of justice.” Id.; see also Edman, 444 N.W.2d at

106. Our precedents are clear: a claim of ineffective assistance of counsel will

not save Washington from his untimely postconviction-relief application.       See

Wilkins, 522 N.W.2d at 824.

         Second, Washington asserts that because his claims involve subject

matter jurisdiction, they can be raised at any time.      Specifically, Washington
                                          5



alleges the district court in the criminal trial never had subject matter jurisdiction

because the trial information was flawed. Subject matter jurisdiction issues can

be raised at any time. Christie v. Rolscreen Co., 488 N.W.2d 447, 450 (Iowa

1989).

         Subject matter jurisdiction is the power of a court “to hear and determine

cases of the general class to which the proceedings in question belong, not

merely the particular case then occupying the court’s attention.”            State v.

Mandicino, 509 N.W.2d 481, 482 (Iowa 1993).             In State v. Ambrose, the

defendant argued the trial court lacked subject matter jurisdiction because of a

defect in the trial information. 861 N.W.2d 550, 561 (Iowa 2015). Our supreme

court ruled the trial court did have subject matter jurisdiction because the trial

information adequately described the proceeding as a criminal case, a general

class of cases over which the district court has jurisdiction.        Id.   The court

characterized Ambrose’s failure to challenge any deficiency or uncertainty in the

charges prior to trial as an implicit acknowledgment of the criminal nature of the

proceeding and the charges against him. Id. Because Ambrose acknowledged

his case was a criminal case, he acknowledged the district court had subject

matter jurisdiction over this case. Id. Here, Washington did not challenge the

charges before trial and implicitly acknowledged the district court’s subject matter

jurisdiction over his case. We conclude the district court was not lacking subject

matter jurisdiction in Washington’s case.

         The district court properly granted summary dismissal to the State

because Washington filed his claim beyond the three-year statute of limitations
                                         6



for postconviction-relief claims, and the exception to the statute of limitation does

not apply.

       AFFIRMED.